Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered April 29, 2011, convicting defendant, after a jury trial, of bribery in the third degree, and sentencing him to a term of six months of intermittent imprisonment to be served on weekends, unanimously affirmed.
Recordings of incriminating conversations between defendant and other persons were properly authenticated by participants’ testimony that the recordings were accurate, complete and unaltered (see People v Ely, 68 NY2d 520, 527 [1986]; People v Agudelo, 96 AD3d 611 [1st Dept 2012]). Defendant’s identity as a participant in the conversations was sufficiently established by the testimony of another participant, as well as the surrounding circumstances, including several face-to-face meetings that followed up on the recorded conversations. No chain-of-custody evidence was required (see People v Ely, 68 NY2d at 528), and since the contents of the tapes were not in dispute, the best evidence rule did not apply (see Schozer v William Penn Life Ins. Co. of N.Y., 84 NY2d 639, 643 [1994]). Concur — Tom, J.P, Andrias, Saxe, Acosta and Freedman, JJ.